DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed on 08/05/2022 in which claim 1 was amended, claim 2 canceled, and claim 12 added. Therefore, claims 1 and 3-12 are pending for examination below. 

Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein the master BMS is configured to set a scan cycle and a scan duration for each of the plurality of slave BMSs of scanning the master BMS for a signal to switch from the sleep mode to the active mode, based on the detection signal, and wirelessly transmit a control signal to each of the plurality of slave BMSs, the control signal including a wireless balancing command indicating the scan cycle and the scan duration set for each of the plurality of slave BMSs, and wherein the master BMS is configured to calculate a state of charge (SOC) of each of the plurality of battery modules based on the detection signal, and set the scan cycle and the scan duration for each of the plurality of slave BMSs based on the SOC of each of the plurality of battery modules.”
Claims 3-12 depend from claim 1 and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0054134 to Choi et al. discloses a battery system including master and slave BMSs that are configured to communicate via a protocol. However, Choi fails to disclose at least the claimed scan cycle and duration being based on the SOC. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859